                                                                                 1 Carla N. Braunstein (State Bar No. 251198)
                                                                                   cbraunstein@wshblaw.com
                                                                                 2 Anthony D. Risucci (State Bar No. 316587)
                                                                                   arisucci@wshblaw.com
                                                                                 3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   1401 Willow Pass Road, Suite 700
                                                                                 4 Concord, California 94520-7982
                                                                                   Phone: 925 222 3400 ♦ Fax: 925 356 8250
                                                                                 5
                                                                                   Attorneys for Third Party Defendant JOMAR INVESTMENTS, INC. dba NEW LIFE
                                                                                 6 TRANSPORT PARTS CENTER

                                                                                 7

                                                                                 8

                                                                                 9                                   UNITED STATES DISTRICT COURT

                                                                                10                                  EASTERN DISTRICT OF CALIFORNIA

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250
                                      1401 WILLOW PASS ROAD, SUITE 700




                                                                                12 ROGER DRIVER,                                    Case No. 2:17-CV-01968-KJN
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13                     Plaintiff,                   JOINT STIPULATION TO EXTEND
                                                Attorneys at Law




                                                                                                                                    TIME FOR THIRD PARTY DEFENDANT
                                                                                14            v.                                    JOMAR INVESTMENTS, INC. TO FILE
                                                                                                                                    INITIAL DISCLOSURES UNDER FRCP
                                                                                15 PAPÉ KENWORTH; THE PAPÉ GROUP,                   RULE 26
                                                                                   INC.; PAPÉ TRUCKS, INC.; PAPÉ TRUCK
                                                                                16 LEASING, INC.; PAPÉ PROPERTIES, INC.;            The Hon. Kendall J. Newman
                                                                                   PAPÉ MATERIAL HANDLING., INC.;
                                                                                17 PAPÉ MACHINERY HANDLING, INC.;                   Trial Date:        Previously, 1/17/20
                                                                                   ENGINEERED PRODUCTS, A PAPÉ
                                                                                18 COMPANY; PAPÉ D.W., INC.; and DOES 1-
                                                                                   100,
                                                                                19
                                                                                               Defendants.
                                                                                20

                                                                                21 PAPÉ TRUCKS, INC.,

                                                                                22                     Third Party Plaintiff,
                                                                                23            v.
                                                                                24 JOMAR INVESTMENTS, INC. dba NEW
                                                                                   LIFE TRANSPORT PARTS CENTER, and
                                                                                25 ROES 1-10, Inclusive,

                                                                                26                     Third Party Defendants.
                                                                                27

                                                                                28
                                                                                     LEGAL:05488-0833/12717521.1                  -1-
                                                                                      JOINT STIPULATION TO EXTEND TIME FOR THIRD PARTY DEFENDANT JOMAR INVESTMENTS, INC.
                                                                                                          TO FILE INITIAL DISCLOSURES UNDER FRCP RULE 26
                                                                                 1            WHEREAS the complaint was filed on September 21, 2017.

                                                                                 2            WHEREAS Defendant PAPÉ TRUCKS, INC. filed a Third Party Complaint against Jomar

                                                                                 3 Investments, Inc. dba New Life Transport Parts Center on June 27, 2019.

                                                                                 4            WHEREAS the Third Party Complaint was served on July 19, 2019 on Jomar Investments,

                                                                                 5 Inc.

                                                                                 6            WHEREAS counsel for Jomar Investments, Inc. has requested an extension of time to file

                                                                                 7 and serve its Initial Disclosure under Federal Rule of Civil Procedure Rule 26, the deadline for

                                                                                 8 which is typically 30 days after being served or joined to an action unless a different time is set by

                                                                                 9 stipulation or court order. Fed. R. Civ. P. 26 (D).

                                                                                10            WHEREAS Local Rule 144 (a) states: Unless the filing date has been set by order of the

                                                                                11 Court, an initial stipulation extending time for no more than twenty-eight (28) days to respond to a
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250
                                      1401 WILLOW PASS ROAD, SUITE 700




                                                                                12 complaint, cross-claim or counterclaim, or to respond to interrogatories, requests for admissions,
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                13 or requests for production of documents may be filed without approval of the Court if the
                                                Attorneys at Law




                                                                                14 stipulation is signed on behalf of all parties who have appeared in the action and are affected by

                                                                                15 the stipulation. All other extensions of time must be approved by the Court. No open extensions

                                                                                16 of time by stipulation of the parties will be recognized.

                                                                                17            The parties do hereby agree and stipulate between and amongst themselves, through their

                                                                                18 respective counsel that counsel for Jomar Investments, Inc. may have an extension of time until

                                                                                19 October 10, 2019 to file is Initial Disclosure under Federal Rule of Civil Procedure Rule 26.

                                                                                20

                                                                                21 DATED: September 16, 2019                   CUTTER LAW, P.C.

                                                                                22

                                                                                23
                                                                                                                               By:        /s/ Celine Cutter
                                                                                24                                                        C. BROOKS CUTTER
                                                                                                                                          CELINE E. CUTTER
                                                                                25                                             Attorneys for Plaintiff, ROGER DRIVER
                                                                                26
                                                                                27

                                                                                28
                                                                                     LEGAL:05488-0833/12717521.1                     -2-
                                                                                      JOINT STIPULATION TO EXTEND TIME FOR THIRD PARTY DEFENDANT JOMAR INVESTMENTS, INC.
                                                                                                          TO FILE INITIAL DISCLOSURES UNDER FRCP RULE 26
                                                                                 1 DATED: September ___, 2019           ERICKSEN ARBUTHNOT

                                                                                 2

                                                                                 3
                                                                                                                        By:
                                                                                 4                                                 CHARLES S. PAINTER
                                                                                                                                   REBECCA L. MENENDEZ
                                                                                 5                                      Attorneys for Defendant/Third Party Plaintiff, PAPÉ
                                                                                                                        TRUCKS, INC.
                                                                                 6

                                                                                 7

                                                                                 8
                                                                                     DATED: September 16, 2019          WOOD, SMITH, HENNING & BERMAN LLP
                                                                                 9

                                                                                10
                                                                                                                        By:        /s/ Anthony D. Risucci
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                                   CARLA N. BRAUNSTEIN
                                    TELEPHONE 925 222 3400 ♦ FAX 925 356 8250




                                                                                                                                   ANTHONY D. RISUCCI
                                      1401 WILLOW PASS ROAD, SUITE 700




                                                                                12
                                       CONCORD, CALIFORNIA 94520-7982




                                                                                                                        Attorneys for Third Party Defendant JOMAR
                                                                                13                                      INVESTMENTS, INC. dba NEW LIFE TRANSPORT
                                                Attorneys at Law




                                                                                                                        PARTS CENTER
                                                                                14

                                                                                15

                                                                                16 IT IS SO ORDERED:

                                                                                17
                                                                                     Dated: September 18, 2019
                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28
                                                                                     LEGAL:05488-0833/12717521.1              -3-
                                                                                      JOINT STIPULATION TO EXTEND TIME FOR THIRD PARTY DEFENDANT JOMAR INVESTMENTS, INC.
                                                                                                          TO FILE INITIAL DISCLOSURES UNDER FRCP RULE 26
